DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s status as a CON of US Application 16/145,435, filing date 09/28/2018, is hereby acknowledged. Further, priority under provisional US Application 62/720,325, filing date 08/21/2018, is hereby acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” in FIG. 1 has been used to designate both the UAV Controller in FIG. 1 and the communication controller in paragraph [0014] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21 and 40 objected to because of the following informalities:
In claim 21, “the plurality of transceivers transmit…” should be “wherein the plurality of transceivers transmit…”
In claim 40, “at least one of plurality of transceivers…” should be “at least one of the plurality of transceivers…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the limitation “a goal state engine stored in the memory that comprises a plurality of operations coded in a decision tree” is not sufficiently described in the specification. Referring to paragraph [0012], the specification discloses: “Using a goal state engine and in-line de-duplication algorithms (e.g., synchronized to process commands as they are received) within the communication controller…” Thus, though the goal state engine appears to be a component of the communication controller, it is not clear that the goal state engine is “stored in the memory” as claimed in claim 26. Paragraphs [0013] and [0020]-[0022] further discuss the concept of goal states, but fail to sufficiently describe the actual structure of such a goal state engine. In particular, paragraph [0013] discloses that “[goal states] are coded as decision tree functions within the memory of each communication controller.” However, such a disclosure appears to suggest that the goal states themselves are coded as decision tree functions rather than any particular goal state engine which comprises a plurality of operations coded in a decision tree.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 21 of the instant application are found in claim 1 of U.S. Patent No. 11,005,662 B2. However, the limitation “the plurality of transceivers transmit the generated monotonic object and receive and process unmanned vehicle commands;” is taught by Troia in at least paragraphs [0048], [0050], [0054], and [0062] and is discussed in further detail in the corresponding 35 USC 103 rejection below.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Troia teaches an increment engine, a check operation engine, and a validation engine in at least paragraphs [0047], [0048], and [0050] and is discussed in further detail in the corresponding 35 USC 103 rejection below. 
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitation using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitation using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitation using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims. Further, claim 7 of U.S. Patent No. 11,005,662 B2 provides a teaching of “an encoded mutation of data representing the current operating state of the unmanned vehicle and a new expected state of the unmanned vehicle.”
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitation using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitation using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitation using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Troia teaches authentication and registration at a cluster in at least paragraphs [0048], [0050], [0054], and [0062] and is discussed in further detail in the corresponding 35 USC 103 rejection below. 
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1) and Amireddy et al. (US 9,649,999 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because Amireddy teaches the processor pushing ancillary commands through the publish and subscribe messaging in at least Col. 2 lines 23-37 and is discussed in further detail in the corresponding 35 USC 103 rejection below. 
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,005,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using only slightly different phraseology and differ slightly in the limitations incorporated from their respective independent claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same fundamental limitations using  and differ slightly in the limitations incorporated from their respective independent claims.
Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,005,662 B2 in view of Troia et al. (US 2019/0184916 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Troia the transmission of the goal state and telemetry data to the vehicle controller in a single message in at least paragraphs [0054], [0061], and [0062] and is discussed in further detail in the corresponding 35 USC 103 rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-24, 26-29, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troia et al. (US 2019/0184916 A1), hereinafter Troia, and in further view of Cesarano et al. (US 2017/0227962 A1), hereinafter Cesarano.

Regarding claim 21, Troia teaches a multimodal communication system, comprising:
a communication controller that manages communication to an unmanned vehicle;
Troia teaches ([0019]): "In contrast, embodiments disclosed herein may allow for secure delivery and receipt of critical data between the autonomous vehicle and a vehicle part and/or host computing device." Troia further teaches ([0043]): "A vehicle bus 322 may facilitate communication between the host computing device 303 and the vehicle part 318… As shown in FIG. 3, the vehicle bus 322 is further coupled to a plurality of control units 302-1, …, 302-N via respective communication paths 320-1, ..., 320-N."
a monotonic circuit that generates a monotonic object on the unmanned vehicle whenever a state change occurs in the unmanned vehicle;
Troia teaches ([0047]): "In some embodiments, the vehicle part 318 may include a counter, which may be incremented on power cycling the vehicle part 318. The counter may be monotonic such that it increases by a particular value (e.g., by a non-zero integer) when the vehicle part 318 is power cycled. Embodiments are not so limited; however, and the counter may be monotonically incremented based on receipt of a command from the vehicle manufacturer, in response to generation of the secure message, and/or in response to other events experienced by the vehicle."
and a plurality of transceivers in communication with the communication controller, the plurality of transceivers transmit the generated monotonic object and receive and process unmanned vehicle commands;
Troia teaches ([0048]): "In some embodiments, the vehicle part 318 may generate a secure key (e.g., a session key) to facilitate secure transmission of communications between the vehicle part 318 and the host computing device 303 and/or control units 302-1, . . . , 302-N. The secure key may be generated using the private key associated with the vehicle part 318, the value of the counter..." Troia further teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia even further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia still further teaches: ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update."
and where the communication controller executes a first unmanned vehicle command received from the plurality of transceivers that has a verified cryptographic hash object assigned to a current operating state of the unmanned vehicle.
Troia teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia even further teaches: ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update."
However, while Troia alludes to the use of sensors and cameras for use in operating autonomous vehicles ([0004]), Troia does not outright teach a sensor coupled to the communication controller that detects or measures a physical property of an object remote from the unmanned vehicle. Cesarano teaches an unmanned vehicle system and methods for collision avoidance between unmanned vehicles, comprising:
a sensor coupled to the communication controller that detects or measures a physical property of an object remote from the unmanned vehicle;
Cesarano teaches ([0051]): "In some embodiments, the detection unit 202 can be configured to detect the obstacle 104 present in operational of path of the unmanned vehicle 102 and a potential collision of the unmanned vehicle 102 with the obstacle 104. The detection unit 202 may use one or more sensing devices... Further, the unmanned vehicle 102 can communicate the structural parameters of the obstacle 104 with the companion unmanned vehicles 102, such that the companion unmanned vehicles 102 may also employ evasive maneuvers, if required, to avoid the obstacle 104."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia to incorporate the teachings of Cesarano to provide a sensor coupled to the communication controller that detects or measures a physical property of an object remote from the unmanned vehicle. Troia and Cesarano are each concerned with the control of unmanned vehicles. Further, Troia already teaches the use of sensors and cameras for use in operating autonomous vehicles ([0004]). Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Cesarano, as doing so beneficially allows for the communication of detected remote objects to other unmanned vehicles, allowing for the use of evasive maneuvers to avoid the obstacle, as recognized by Cesarano ([0051]).

Regarding claim 22, Troia and Cesarano teach the aforementioned limitations of claim 21. Troia further teaches:
the monotonic circuit comprises an increment engine, a check operation engine, and a validation engine.
Troia teaches ([0047]): "In some embodiments, the vehicle part 318 may include a counter, which may be incremented on power cycling the vehicle part 318. The counter may be monotonic such that it increases by a particular value (e.g., by a non-zero integer) when the vehicle part 318 is power cycled. Embodiments are not so limited; however, and the counter may be monotonically incremented based on receipt of a command from the vehicle manufacturer, in response to generation of the secure message, and/or in response to other events experienced by the vehicle." Referring to paragraph [0018] of the specification of the instant application, a check operation engine "suspends the generation or modification of monotonic objects until a UV's 102 state changes"; such a configuration occurs here as the counter will not be monotonically incremented if the vehicle does not experience a triggering event. Troia further teaches  ([0048]): " In some embodiments, the vehicle part 318 may generate a secure key (e.g., a session key) to facilitate secure transmission of communications between the vehicle part 318 and the host computing device 303 and/or control units 302-1, . . . , 302-N. The secure key may be generated using the private key associated with the vehicle part 318, the value of the counter..." Troia even further teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303."

Regarding claim 23, Troia and Cesarano teach the aforementioned limitations of claim 22. Troia further teaches:
a monotonic logic suspends the generation of the monotonic object or a modification of the monotonic object until the unmanned vehicle changes an operating state.
Troia teaches ([0047]): "In some embodiments, the vehicle part 318 may include a counter, which may be incremented on power cycling the vehicle part 318. The counter may be monotonic such that it increases by a particular value (e.g., by a non-zero integer) when the vehicle part 318 is power cycled. Embodiments are not so limited; however, and the counter may be monotonically incremented based on receipt of a command from the vehicle manufacturer, in response to generation of the secure message, and/or in response to other events experienced by the vehicle."

Regarding claim 24, Troia and Cesarano teach the aforementioned limitations of claim 23. Troia further teaches:
the monotonic logic verifies monotonic objects by comparing persistent monotonic objects assigned to the unmanned vehicle's current operating state to those received in a new unmanned vehicle state.
Troia teaches ([0048]): "In some embodiments, the vehicle part 318 may generate a secure key (e.g., a session key) to facilitate secure transmission of communications between the vehicle part 318 and the host computing device 303 and/or control units 302-1, . . . , 302-N. The secure key may be generated using the private key associated with the vehicle part 318, the value of the counter..." Since the value of the counter is determined based on the state of the vehicle (see at least [0047]), the Examiner has interpreted such an arrangement as a persistent monotonic object assigned to the unmanned vehicle's current operating state. Troia further teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia even further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated."  Thus, the monotonic object associated with the new unmanned vehicle state is compared to the persistent monotonic object.

Regarding claim 26, Troia and Cesarano teach the aforementioned limitations of claim 21. Troia further teaches:
a memory coupled to and local to the communication controller
Troia teaches ([0043]): "A vehicle bus 322 may facilitate communication between the host computing device 303 and the vehicle part 318… As shown in FIG. 3, the vehicle bus 322 is further coupled to a plurality of control units 302-1, …, 302-N via respective communication paths 320-1, ..., 320-N." Troia further teaches ([0041]): "The vehicle part 318 may include computing resources such as a processing resource, a memory resource, and/or a controller configured to allow the vehicle part 318 to communicate with the host computing device 303..."
However, Troia does not outright teach a goal state engine stored in the memory that comprises a plurality of operations coded in a decision tree. Cesarano further teaches:
and a goal state engine stored in the memory that comprises a plurality of operations coded in a decision tree.
Cesarano teaches ([0092]): "In accordance with the flowchart of FIG. 4, at step 402, the controller 212 moves the unmanned vehicle 102 along a planned path with the help of satellite navigation and stored planned path data." FIG. 4, included below, demonstrates that the controller 212 executes a plurality of operations coded in a decision tree.

    PNG
    media_image1.png
    777
    513
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia and Cesarano to further incorporate the teachings of Troia to provide a goal state engine stored in the memory that comprises a plurality of operations coded in a decision tree. Further incorporating the teachings of Cesarano beneficially provides the ability to change how the vehicle navigates (e.g., satellite navigation) based on a detected loss of a satellite signal in step 404 of FIG. 4 (see at least [0093] and [0097]-[0098]), thereby allowing for continued navigation.

Regarding claim 27, Troia and Cesarano teach the aforementioned limitations of claim 21. However, Troia does not outright teach that an unmanned vehicle command comprises an encoded mutation of data representing the current operating state of the unmanned vehicle and a new expected state of the unmanned vehicle. Cesarano further teaches:
an unmanned vehicle command comprises an encoded mutation of data representing the current operating state of the unmanned vehicle and a new expected state of the unmanned vehicle.
Cesarano teaches ([0089]): "Next, at step 310, the controller 212 controls the movement of the unmanned vehicle 102 based on the comparison between the current position and the planned position of the unmanned vehicle 102. The controller 212 may be further configured to at least reduce a difference between the current trajectory of the unmanned vehicle 102 and the planned path."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia and Cesarano to further incorporate the teachings of Troia to provide that an unmanned vehicle command comprises an encoded mutation of data representing the current operating state of the unmanned vehicle and a new expected state of the unmanned vehicle. Further incorporating the teachings of Cesarano beneficially provides the ability to reduce a difference between the current trajectory of the unmanned vehicle and the planned path, as recognized by Cesarano ([0089]).

Regarding claim 28, Troia and Cesarano teach the aforementioned limitations of claim 21. Troia further teaches:
the communication controller is authenticated with security tokens that are a unitary part of a hardware of the unmanned vehicle.
Troia teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Here, the security tokens correspond to the secure keys generated by the vehicle part 318 and the host computing device 303 which are unitary parts of the hardware of the unmanned vehicle (see at least [0040]: "in some embodiments, the host computing device 303 may be an on-board computer... utilized by the vehicle.").

Regarding claim 29, Troia and Cesarano teach the aforementioned limitations of claim 21. Troia further teaches:
the unmanned vehicle is programmed to authenticate itself at a cluster and register itself at the cluster before messages are routed to control nodes.
Troia teaches ([0048]): "In some embodiments, the vehicle part 318 may generate a secure key (e.g., a session key) to facilitate secure transmission of communications between the vehicle part 318 and the host computing device 303 and/or control units 302-1, . . . , 302-N. The secure key may be generated using the private key associated with the vehicle part 318, the value of the counter..." Troia further teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia even further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia still further teaches: ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update."

Regarding claim 34, Troia and Cesarano teach the aforementioned limitations of claim 21. Troia further teaches:
the communication controller executes a received unmanned vehicle command that has a first verified cryptographic hash object assigned to a current operating state of the unmanned vehicle 
Troia teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia even further teaches: ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update."
while rejecting later received unmanned vehicle commands.
Troia teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Thus, if it is determined that a secure message is not to be accepted, the corresponding payload described in paragraph [0062] will be rejected.

Regarding claim 35, Troia teaches a multimodal communication system, comprising:
a central processing unit processing executable code accessed from random access memory, in which the executable code functions as:
Troia teaches ([0022]): "As shown in FIG. 1, apparatus 100 includes a control unit 102… which includes processing resource 104, memory resource 106, and controller 108… The processing resource may be a central processing unit (CPU), semiconductor based microprocessor, integrated circuit based microprocessor, vector processor, and/or other hardware device(s) suitable for retrieval and execution of instructions stored in the memory resource 106."
a communication controller that manages communication access to an unmanned vehicle;
Troia teaches ([0019]): "In contrast, embodiments disclosed herein may allow for secure delivery and receipt of critical data between the autonomous vehicle and a vehicle part and/or host computing device." Troia further teaches ([0043]): "A vehicle bus 322 may facilitate communication between the host computing device 303 and the vehicle part 318… As shown in FIG. 3, the vehicle bus 322 is further coupled to a plurality of control units 302-1, …, 302-N via respective communication paths 320-1, ..., 320-N."
a plurality of transceivers in communication with the communication controller programmed to receive unmanned vehicle commands simultaneously;
Troia teaches ([0048]): "In some embodiments, the vehicle part 318 may generate a secure key (e.g., a session key) to facilitate secure transmission of communications between the vehicle part 318 and the host computing device 303 and/or control units 302-1, . . . , 302-N. The secure key may be generated using the private key associated with the vehicle part 318, the value of the counter..." Troia further teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia even further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia still further teaches: ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update."
and a monotonic circuit that generates a monotonic object on the unmanned vehicle each time an unmanned vehicle state changes;
Troia teaches ([0047]): "In some embodiments, the vehicle part 318 may include a counter, which may be incremented on power cycling the vehicle part 318. The counter may be monotonic such that it increases by a particular value (e.g., by a non-zero integer) when the vehicle part 318 is power cycled. Embodiments are not so limited; however, and the counter may be monotonically incremented based on receipt of a command from the vehicle manufacturer, in response to generation of the secure message, and/or in response to other events experienced by the vehicle."
where the communication controller executes a first unmanned vehicle command received from the plurality of transceivers when the first unmanned vehicle command matches a cryptographic hash…
Troia teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia even further teaches: ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update."
However, while Troia alludes to the use of sensors and cameras for use in operating autonomous vehicles ([0004]), Troia does not outright teach a sensor coupled to the communication controller that detects a physical property of an object remote from the unmanned vehicle and a cryptographic hash that comprises a mutation of a current operating state of the unmanned vehicle and an executed unmanned vehicle command that controls the unmanned vehicle. Cesarano teaches an unmanned vehicle system and methods for collision avoidance between unmanned vehicles, comprising:
a sensor coupled to the communication controller that detects a physical property of an object remote from the unmanned vehicle;
Cesarano teaches ([0051]): "In some embodiments, the detection unit 202 can be configured to detect the obstacle 104 present in operational of path of the unmanned vehicle 102 and a potential collision of the unmanned vehicle 102 with the obstacle 104. The detection unit 202 may use one or more sensing devices... Further, the unmanned vehicle 102 can communicate the structural parameters of the obstacle 104 with the companion unmanned vehicles 102, such that the companion unmanned vehicles 102 may also employ evasive maneuvers, if required, to avoid the obstacle 104."
...a cryptographic hash that comprises a mutation of a current operating state of the unmanned vehicle and an executed unmanned vehicle command that controls the unmanned vehicle.
Cesarano teaches ([0089]): "Next, at step 310, the controller 212 controls the movement of the unmanned vehicle 102 based on the comparison between the current position and the planned position of the unmanned vehicle 102. The controller 212 may be further configured to at least reduce a difference between the current trajectory of the unmanned vehicle 102 and the planned path." Since the secure message 530 of Troia is known to include a vehicle control payload, it would be obvious to modify the cryptographic hash of Troia such that the vehicle control payload instead corresponds to the controlled movement of the controller 212 of Cesarano.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia to incorporate the teachings of Cesarano to provide a sensor coupled to the communication controller that detects a physical property of an object remote from the unmanned vehicle and a cryptographic hash that comprises a mutation of a current operating state of the unmanned vehicle and an executed unmanned vehicle command that controls the unmanned vehicle. Troia and Cesarano are each concerned with the control of unmanned vehicles. Further, Troia already teaches the use of sensors and cameras for use in operating autonomous vehicles ([0004]). Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Cesarano, as doing so beneficially allows for the communication of detected remote objects to other unmanned vehicles, allowing for the use of evasive maneuvers to avoid the obstacle, as recognized by Cesarano ([0051]). Further, since the secure message 530 of Troia is known to include a vehicle control payload, it would be obvious to modify the cryptographic hash of Troia such that the vehicle control payload instead corresponds to the controlled movement of the controller 212 of Cesarano.

Regarding claim 36, Troia and Cesarano teach the aforementioned limitations of claim 35. Troia further teaches:
a monotonic logic that atomically generates the monotonic object or modifies the monotonic object when the unmanned vehicle changes operating state.
Troia teaches ([0047]): "In some embodiments, the vehicle part 318 may include a counter, which may be incremented on power cycling the vehicle part 318. The counter may be monotonic such that it increases by a particular value (e.g., by a non-zero integer) when the vehicle part 318 is power cycled. Embodiments are not so limited; however, and the counter may be monotonically incremented based on receipt of a command from the vehicle manufacturer, in response to generation of the secure message, and/or in response to other events experienced by the vehicle."

Regarding claim 37, Troia and Cesarano teach the aforementioned limitations of claim 36. Troia further teaches:
the monotonic logic suspends the atomically generation or modification of the monotonic object until the unmanned vehicle changes operating state.
Troia teaches ([0047]): "In some embodiments, the vehicle part 318 may include a counter, which may be incremented on power cycling the vehicle part 318. The counter may be monotonic such that it increases by a particular value (e.g., by a non-zero integer) when the vehicle part 318 is power cycled. Embodiments are not so limited; however, and the counter may be monotonically incremented based on receipt of a command from the vehicle manufacturer, in response to generation of the secure message, and/or in response to other events experienced by the vehicle."

Regarding claim 38, Troia and Cesarano teach the aforementioned limitations of claim 37. Troia further teaches:
the monotonic logic authenticates monotonic objects by comparing persistent monotonic objects assigned to an operating state of the unmanned vehicle to those received in a new unmanned vehicle state message.
Troia teaches ([0048]): "In some embodiments, the vehicle part 318 may generate a secure key (e.g., a session key) to facilitate secure transmission of communications between the vehicle part 318 and the host computing device 303 and/or control units 302-1, . . . , 302-N. The secure key may be generated using the private key associated with the vehicle part 318, the value of the counter..." Since the value of the counter is determined based on the state of the vehicle (see at least [0047]), the Examiner has interpreted such an arrangement as a persistent monotonic object assigned to the unmanned vehicle's current operating state. Troia further teaches ([0050]): "Upon receipt of the secure key from the vehicle part 318, the host computing device 303 can determine whether or not the secure key received from the vehicle part 318 corresponds to the secure key generated by the host computing device 303." Troia even further teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated."  Thus, the monotonic object associated with the new unmanned vehicle state is compared to the persistent monotonic object.

Regarding claim 39, Troia and Cesarano teach the aforementioned limitations of claim 35. Troia further teaches:
the communication controller discards an unmanned vehicle commands received after the first unmanned vehicle command that do not match cryptographic hashes
Troia teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia further teaches ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update." Thus, if the secure message 530 is not accepted (i.e., is unassociated with the cryptographic hash object), the command to update the configuration profile will be discarded.
However, Troia does not outright teach cryptographic hashes which are mutations of the current operating state of the unmanned vehicle and an executed command. Cesarano further teaches:
...cryptographic hashes which are mutations of the current operating state of the unmanned vehicle and an executed command.
Cesarano teaches ([0089]): "Next, at step 310, the controller 212 controls the movement of the unmanned vehicle 102 based on the comparison between the current position and the planned position of the unmanned vehicle 102. The controller 212 may be further configured to at least reduce a difference between the current trajectory of the unmanned vehicle 102 and the planned path." Since the secure message 530 of Troia is known to include a vehicle control payload, it would be obvious to modify the cryptographic hash of Troia such that the vehicle control payload instead corresponds to the controlled movement of the controller 212 of Cesarano.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia and Cesarano to further incorporate the teachings of Troia to provide cryptographic hashes which are mutations of the current operating state of the unmanned vehicle and an executed command. Further incorporating the teachings of Cesarano beneficially provides the ability to reduce a difference between the current trajectory of the unmanned vehicle and the planned path, as recognized by Cesarano ([0089]). Since the secure message 530 of Troia is known to include a vehicle control payload, it would be obvious to modify the cryptographic hash of Troia such that the vehicle control payload instead corresponds to the controlled movement of the controller 212 of Cesarano.

Regarding claim 40, Troia and Cesarano teach the aforementioned limitations of claim 35. Troia further teaches:
at least one of plurality of transceivers transmits a goal state and telemetry data to the vehicle controller in a single message.
Troia teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia further teaches ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update." Troia even further teaches ([0061]): "The secure message 530 may further include a counter value 535. The counter value 535 may correspond to a value generated by the counter, as described above."

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troia and Cesarano in view of Dover (US 2017/0124332 A1).

Regarding claim 25, Troia and Cesarano teach the aforementioned limitations of claim 25. Troia further teaches:
the communication controller discards a plurality of unmanned vehicle commands not associated with a cryptographic hash object,
Troia teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia further teaches ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update." Thus, if the secure message 530 is not accepted (i.e., is unassociated with the cryptographic hash object), the command to update the configuration profile will be discarded.
where the cryptographic hash object comprises a cryptographic hash value of an incoming command…
Troia teaches ([0054]): "The host computing device 403 may request and/or receive a communication from the control component 419. The communication may be a secure message as described above in connection with FIG. 3, and below in connections with FIG. 5. The host computing device 403 may determine (as described above in connection with FIG. 3) whether to accept the secure message based on the contents of the secure message. If it is determined that the secure message is to be accepted (e.g., if a secure key received form the control component 419 matches a secure key generated by the host computing device 403), the host computing device 403 may the configuration profile of the control component 419 to be updated." Troia further teaches ([0062]): "The secure message 530 may further include a payload 536. The payload 536 may include a message to be exchanged between the host computing device, vehicle part, control component, and/or control unit(s). For example, the payload 536 may include a configuration profile update." The Examiner has interpreted the configuration profile update as an incoming command.
However, neither Troia nor Cesarano outright teach that the cryptographic hash object comprises... a current operating command sequence. Dover teaches self-measuring nonvolatile memory device systems and methods, comprising:
where the cryptographic hash object comprises... a current operating command sequence.
Dover teaches ([0029]): "As described above, the microcontroller 26 may test the startup routine instructions stored in the nonvolatile memory 28 by executing microcode 32. More specifically, the microcode 32 may instruct the microcontroller 26 to identify the startup routine instructions and perform a testing operation, such as a cryptographic hash operation, on the startup routine instructions."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia and Cesarano to incorporate the teachings of Dover to provide that the cryptographic hash object comprises... a current operating command sequence. Troia and Dover are each concerned with authentication and validation of received instructions. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Dover, as doing so beneficially allows for the detection of malicious, defective, or otherwise corrupted instructions before initiating the startup routine instructions, as recognized by Dover ([0027]).

Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troia and Cesarano in view of Amireddy et al. (US 9,649,999 B1), hereinafter Amireddy.

Regarding claim 30, Troia and Cesarano teach the aforementioned limitations of claim 21. However, neither Troia nor Cesarano outright teach that the unmanned vehicle communicates through a publish and subscribe messaging. Amireddy teaches vehicle remote operations control, comprising:
the unmanned vehicle communicates through a publish and subscribe messaging.
Amireddy teaches (Col. 2 lines 23-37): "In an embodiment, another head unit for a motor vehicle is disclosed. The head unit comprises a processor, a memory, and a radio frequency transceiver, where the radio frequency transceiver is coupled to the processor and is configured to establish a wireless data communication link with a wireless communication network. The head unit further comprises a remote operations event handling application stored in the memory that, when executed by the processor, subscribes to a messaging gateway to receive remote operations event messages via the radio frequency transceiver according to a publish-subscribe mechanism, receives a remote operation message via the radio frequency transceiver, and transmits a command via a controller area network (CAN) bus to an electro-mechanical device in the motor vehicle to perform an operation identified in the remote operation message."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia and Cesarano to incorporate the teachings of Amireddy  to provide that the unmanned vehicle communicates through a publish and subscribe messaging. One of ordinary skill in the art would find it advantageous to incorporate the teachings of Amireddy, as doing so beneficially allows the publish-subscribe manager to transmit an event or update and then return to other computational activities, as recognized by Amireddy (Col.5 lines 22-36).

Regarding claim 31, Troia and Cesarano teach the aforementioned limitations of claim 21. However, neither Troia nor Cesarano outright teach that an architecture includes a processor configured to participate in a publish and subscribe messaging to distribute system state and commands. Amireddy teaches vehicle remote operations control, comprising:
an architecture includes a processor configured to participate in a publish and subscribe messaging to distribute system state and commands.
Amireddy teaches (Col. 2 lines 23-37): "In an embodiment, another head unit for a motor vehicle is disclosed. The head unit comprises a processor, a memory, and a radio frequency transceiver, where the radio frequency transceiver is coupled to the processor and is configured to establish a wireless data communication link with a wireless communication network. The head unit further comprises a remote operations event handling application stored in the memory that, when executed by the processor, subscribes to a messaging gateway to receive remote operations event messages via the radio frequency transceiver according to a publish-subscribe mechanism, receives a remote operation message via the radio frequency transceiver, and transmits a command via a controller area network (CAN) bus to an electro-mechanical device in the motor vehicle to perform an operation identified in the remote operation message." Amireddy further teaches (Col. 7 lines 47-67): "In an embodiment, the messaging gateway 122 or the publish-subscribe message distribution application 124 may store a state of the head unit 118, for example an awake state or a sleep state."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia and Cesarano to incorporate the teachings of Amireddy  to provide that an architecture includes a processor configured to participate in a publish and subscribe messaging to distribute system state and commands. One of ordinary skill in the art would find it advantageous to incorporate the teachings of Amireddy, as doing so beneficially allows the publish-subscribe manager to transmit an event or update and then return to other computational activities, as recognized by Amireddy (Col.5 lines 22-36).

Regarding claim 32, Troia, Cesarano, and Amireddy teach the aforementioned limitations of claim 31. However, neither Troia nor Cesarano outright teach that the processor is configured to participate in the publish and subscribe messaging by establishing a subscriber responsive to an operating command changing state. Amireddy further teaches:
the processor is configured to participate in the publish and subscribe messaging by establishing a subscriber responsive to an operating command changing state.
Amireddy teaches (Col. 2 lines 23-37): "In an embodiment, another head unit for a motor vehicle is disclosed. The head unit comprises a processor, a memory, and a radio frequency transceiver, where the radio frequency transceiver is coupled to the processor and is configured to establish a wireless data communication link with a wireless communication network. The head unit further comprises a remote operations event handling application stored in the memory that, when executed by the processor, subscribes to a messaging gateway to receive remote operations event messages via the radio frequency transceiver according to a publish-subscribe mechanism, receives a remote operation message via the radio frequency transceiver, and transmits a command via a controller area network (CAN) bus to an electro-mechanical device in the motor vehicle to perform an operation identified in the remote operation message."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia, Cesarano, and Amireddy to further incorporate the teachings of Amireddy  to provide that the processor is configured to participate in the publish and subscribe messaging by establishing a subscriber responsive to an operating command changing state. One of ordinary skill in the art would find it advantageous to incorporate the teachings of Amireddy, as doing so beneficially allows the publish-subscribe manager to transmit an event or update and then return to other computational activities, as recognized by Amireddy (Col.5 lines 22-36).

Regarding claim 33, Troia, Cesarano, and Amireddy teach the aforementioned limitations of claim 32. Amireddy further teaches:
the processor pushes ancillary commands through the publish and subscribe messaging.
Amireddy teaches (Col. 2 lines 23-37): "In an embodiment, another head unit for a motor vehicle is disclosed. The head unit comprises a processor, a memory, and a radio frequency transceiver, where the radio frequency transceiver is coupled to the processor and is configured to establish a wireless data communication link with a wireless communication network. The head unit further comprises a remote operations event handling application stored in the memory that, when executed by the processor, subscribes to a messaging gateway to receive remote operations event messages via the radio frequency transceiver according to a publish-subscribe mechanism, receives a remote operation message via the radio frequency transceiver, and transmits a command via a controller area network (CAN) bus to an electro-mechanical device in the motor vehicle to perform an operation identified in the remote operation message."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troia, Cesarano, and Amireddy to further incorporate the teachings of Amireddy  to provide that the processor pushes ancillary commands through the publish and subscribe messaging. One of ordinary skill in the art would find it advantageous to incorporate the teachings of Amireddy, as doing so beneficially allows the publish-subscribe manager to transmit an event or update and then return to other computational activities, as recognized by Amireddy (Col.5 lines 22-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cerchie et al. (US 7,624,943 B2) teaches a vehicle controller, a communication controller, a sensor, and a plurality of transceivers where the communication controller executes the first unmanned vehicle command received from the plurality of transceivers that has the correct cryptographic hash object assigned to a current operating state of the unmanned vehicle (see at least Col. 11 lines 25-39). Hahne (US 2013/0191000 A1) teaches stabilization of a vehicle combination, including an anticipatory evaluation of whether a maneuver results in a critical driving state based on the current traffic state and the future maneuver (see at least [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662